DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant's arguments filed 20 December 2021 regarding the Louie et al. publication and Lienhard et al. have been fully considered but they are not persuasive. Applicants argue that the Louie et al. publication and Lienhard et al. do not teach the aromatic polyamide layer being formed by interfacial polymerization. However, the Examiner does not agree. In particular, Applicants argue that Lienhard mentions over 45 different commercial examples and that the polyamide layer can be made using any known process. However, this not persuasive. The Examiner notes that Lienhard explicitly mentions one of the same specific material taught by the Louis et al. publication (ESPA3) as well as several materials in the same product families from the same manufacturer (SEC4 and SWC4BMAX as well as SXC5 and SXC5MAX). Furthermore, while Lienhard does mention that any process can be used, the only process that is actually mentioned by Lienhard is interfacial polymerization. It stands to reason that the specific examples disclosed by the reference are produced by the only process recited by the reference. Furthermore, Applicants have not presented any evidence in support of their position that the disclosed membranes manufactured by Hydranautics are formed by a process other than interfacial polymerization. For instance, ESPA3 is mentioned by both Louie et al. and Lienhard et al. and Lienhard et al. mentions only interfacial polymerization for producing the polyamide layer. Applicants have not provided any showing the ESPA3 is not formed by interfacial polymerization. 
	
0C and 220 0C, respectively, at col. 2, lines 53-65. Second, while Louie et al. may not expressly mention its membrane not being chemically stable, such would not dissuade one of ordinary skill in the from art from applying the coating of Dutta et al. or Pinnau et al. to provide additional protection, as taught by the secondary references Further, contrary to Applicants’ arguments, Dutta et al. expressly recites “…the coating layer can comprise a polymer that is desirably chemically stable under the operating conditions” at paragraph [0059], lines 2-3. In other words, one of ordinary skill would recognize the advantages of applying a protective overcoat layer based on the teachings of Dutta et al. and Pinnau et al.

Claim Rejections - 35 USC § 103

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4, 7-10, 13-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Gas and liquid permeation properties of modified interfacial composite reverse osmosis membranes” (hereinafter “the Louie et al. publication”) as evidenced by Lienhard et al. (US .

	With regard to claims 1-4, 7-9 and 21, the Louie et al. publication discloses a gas separation membrane comprising a polymer support layer (porous polysulfone support), an aromatic polyamide layer formed on the porous support layer, and a coating layer comprising a polymer formed on the aromatic polyamide layer to seal defects at the abstract, page 793, first column, first paragraph and page 794, second column, third full paragraph to page 795, first column, third paragraph.
	The Louie et al. publication teaches the membrane being a modified interfacial composite reverse osmosis membrane at the title but not expressly mention the aromatic polyamine layer being formed by interfacial polymerization or the specific thicknesses of the support, aromatic polyamide or coating layers. The Louie et al. publication also teaches the reverse osmosis membranes being various reverse membranes manufactured by Hydranautics at page 794, second column, last paragraph.
	Lienhard et al. provides extrinsic evidence that the reverse osmosis (RO) membranes used in the Louie et al. publication, including various reverse osmosis membranes manufactured by Hydranautics, have a polyamide layer formed by interfacial polymerization as well as a support layer thickness of about 60 µm and a polyamide layer thickness of about 200 nm at paragraphs [0033]-[0034].
	The Louie et al. publication does not teach the coating comprising a glassy polymer having a glass transition temperature greater than 50 0C or the membrane being a hollow fiber membrane.
	Dutta et al. teaches using a glassy polymeric (polysulfone, polyether sulfone, polyphenylene ethers (poly(phenylene oxide), polyimide, crosslinked polyimide, polyetheretherketone, cellulose acetates, polycarbonate, fluoropolymers, see paragraph [0059]) coating to seal defects in a selective layer (porous substrate filled with selective material), wherein the glassy polymer has a glass transition temperature greater than 50 0C and is sulfonated or halogenated (polysulfone, polyether sulfone, fluoropolymers), and wherein the coating has a thickness of 100-750 nm (0.1-.075 µm) at the abstract and paragraphs [0055]-[0059].
0C as a coating layer on a thin selective layer, wherein the glassy polymer is a halogenated co-polymer of tertrafluoroethylene and a dioxole at paragraphs [0148]-[0157], [0161], [0168]-[0170] and [0173]-[0174].
	It would have been obvious to one of ordinary skill in the art to incorporate the glassy polymers of Dutta et al. or Pinnau et al. into the membrane of the Louie et al. publication as the coating layer to provide a coating layer which is chemically stable at the intended operating conditions and resistant to plasticization, as suggested by Dutta et al. at paragraph [0059] and Pinnau et al. at paragraphs [0160] and [0169]-[0170].
	It would have also been obvious to one of ordinary skill to incorporate the coating thickness of Dutta et al. into the membrane of the Louie et al. publication to minimize loss of permeance.
Dutta et al. teaches forming membranes in the shape of hollow fibers at paragraph [0054]. Pinnau et al. teaches forming membranes as hollow fibers at paragraph [0186].
It would have been obvious to one of ordinary skill in the art to incorporate the hollow fiber
geometry of Dutta et al. or Pinnau et al. into the membrane of the Louie et al. publication to provide a membrane have a large surface area per unit volume, as is well known in the art.
	The prior art ranges for the thicknesses of the layers are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
	Finally, the Examiner notes that the membrane of the Louie et al. publication as modified by the Dutta et al. and/or Pinnau et al. references will inherently exhibit the recited selectivities and permeance since it is made from the same materials using the same process as instantly claimed. See MPEP 2112.01. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


The Louie et al. publication teaches the membrane being a modified interfacial composite reverse osmosis membrane at the title but not expressly mention the aromatic polyamine layer being formed by interfacial polymerization or the specific thicknesses of the support, aromatic polyamide or coating layers. The Louie et al. publication also teaches the reverse osmosis membranes being various reverse membranes manufactured by Hydranautics at page 794, second column, last paragraph.
	Lienhard et al. provides extrinsic evidence that the reverse osmosis (RO) membranes used in the Louie et al. publication, including various reverse osmosis membranes manufactured by Hydranautics, have a polyamide layer formed by interfacial polymerization as well as a support layer thickness of about 60 µm and a polyamide layer thickness of about 200 nm at paragraphs [0033]-[0034].
	The Louie et al. publication does not teach the coating comprising a glassy polymer having a glass transition temperature greater than 50 0C or the membrane being a hollow fiber membrane.
	Dutta et al. teaches using a glassy polymeric (polysulfone, polyether sulfone, polyphenylene ethers (poly(phenylene oxide), polyimide, crosslinked polyimide, polyetheretherketone, cellulose acetates, polycarbonate, fluoropolymers, see paragraph [0059]) coating to seal defects in a selective layer (porous substrate filled with selective material), wherein the glassy polymer has a glass transition temperature greater than 50 0C and is sulfonated or halogenated (polysulfone, polyether sulfone, fluoropolymers), and wherein the coating has a thickness of 100-750 nm (0.1-.075 µm) at the abstract and paragraphs [0055]-[0059].
0C as a coating layer on a thin selective layer, wherein the glassy polymer is a halogenated co-polymer of tertrafluoroethylene and a dioxole at paragraphs [0148]-[0157], [0161], [0168]-[0170] and [0173]-[0174].
	It would have been obvious to one of ordinary skill in the art to incorporate the glassy polymers of Dutta et al. or Pinnau et al. into the membrane of the Louie et al. publication as the coating layer to provide a coating layer which is chemically stable at the intended operating conditions and resistant to plasticization, as suggested by Dutta et al. at paragraph [0059] and Pinnau et al. at paragraphs [0160] and [0169]-[0170].
It would have also been obvious to one of ordinary skill to incorporate the coating thickness of Dutta et al. into the membrane of the Louie et al. publication to minimize loss of permeance.
Dutta et al. teaches forming membranes in the shape of hollow fibers at paragraph [0054]. Pinnau et al. teaches forming membranes as hollow fibers at paragraph [0186].
It would have been obvious to one of ordinary skill in the art to incorporate the hollow fiber
geometry of Dutta et al. or Pinnau et al. into the membrane of the Louie et al. publication to provide a membrane have a large surface area per unit volume, as is well known in the art.
	The prior art ranges for the thicknesses of the layers are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
	Finally, the Examiner notes that the membrane of the Louie et al. publication as modified by the Dutta et al. and/or Pinnau et al. references will inherently exhibit the recited selectivities and permeance since it is made from the same materials using the same process as instantly claimed. See MPEP 2112.01. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


	Selection of the helium and hydrogen concentration in the feed and permeate streams would be within the scope of one ordinarily skilled in the art without inventive effort, especially in view of the fact that the Louie et al. publication teaches providing the coating layer to seal defects in the aromatic polyamide layer that could allow gases other than helium or hydrogen to permeate the membrane. 

6.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Gas and liquid permeation properties of modified interfacial composite reverse osmosis membranes” (hereinafter “the Louie et al. publication”) as evidenced by Lienhard et al. (US 2017/0036171 A1) in view of Dutta et al. (US 2017/0341017 A1) and/or Pinnau et al. (US 2004/0050250 A1), and further in view of Bikson et al. (US 4,990,165).
	The Louie et al. publication, Dutta et al. and Pinnau et al. do not disclose the glassy polymer being brominated.
	Bikson et al. teaches glassy polymeric coatings comprising brominated poly(phenylene oxide) at col. 5, lines 35-41 and col. 10, lines 54-63.
It would have been obvious to one of ordinary skill in the art to incorporate the poly(phenylene oxide) of Bikson et al. into the membrane of the Louie et al. publication, Dutta et al. and/or Pinnau et al. as the coating layer to provide a glassy coating layer that can be very thin and that provides good permeance, as suggested by Bikson et al. at col. 10, lines 54-63.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Gas and liquid permeation properties of modified interfacial composite reverse osmosis membranes” (hereinafter .
The Louie et al. publication, Dutta et al. and Pinnau et al. do not disclose the solvent being chloroform.
Sano et al. teaches using chloroform as a coating solvent at paragraph [0141].
It would have been obvious to one of ordinary skill in the art to incorporate the chloroform solvent of Sano et al. onto the system of the Louie et al. publication, Dutta et al. and/or Pinnau et al. to provide a solvent that does not erode the support layer, as suggested by Sano et al. at paragraph [0141].

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Gas and liquid permeation properties of modified interfacial composite reverse osmosis membranes” (hereinafter “the Louie et al. publication”) as evidenced by Lienhard et al. (US 2017/0036171 A1) in view of Dutta et al. (US 2017/0341017 A1) and/or Pinnau et al. (US 2004/0050250 A1), and further in view of Sengupta et al. (US 2018/0243699 A1).
Pinnau et al. discloses the hollow fiber membranes being mounted in a hollow fiber membrane module at paragraph [0186].
The Louie et al. publication, Dutta et al. and Pinnau et al. do not disclose the flow pattern or use of a sweep gas.
Sengupta et al. discloses a hollow fiber membrane module where a gas feed stream is provided to an outer surface of the hollow fiber membrane and a sweep gas is provided through the inside of the hollow fiber membrane to remove the permeate stream from the hollow fiber membrane at Fig. 1a and paragraph [0014].
It would have been obvious to one of ordinary skill in the art to incorporate the flow pattern and use of sweep gas of Sengupta et al. into the membrane module of the Louie et al. publication, Dutta et al. .

Double Patenting

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

10.	Claims 1-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,682,606 B2 in view of Lienhard et al. (US 2017/0036171 A1) and Dutta et al. (US 2017/0341017 A1).
Claims 1-20 of the ‘606 patent claim the subject matter of instant claims 1-19 except for the thickness of the support, aromatic polyamide and coating layers.
However, Lienhard et al. discloses a gas separation membrane comprising a support layer thickness of about 60 µm and a polyamide layer thickness of about 200 nm at paragraphs [0033]-[0034]. Dutta et al. discloses another gas separation membrane comprising a coating thickness of 100-750 nm (0.1-.075 µm) at paragraphs [0055]-[0059].
It would have been obvious to one of ordinary skill in the to incorporate the thickness of the support, aromatic polyamide and coating layers of Lienhard et al. and Dutta et al. into the membrane of the claims of the ‘606 patent to provide adequate mechanical support and to minimize loss of permeance.

11.	Clam 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,682,606 B2 in view of Lienhard et al. (US 2017/0036171 A1) and Dutta et al. (US 2017/0341017 A1), and further in view of Pinnau et al. (US 2004/0050250 A1) and Sengupta et al. (US 2018/0243699 A1).
Pinnau et al. discloses the hollow fiber membranes being mounted in a hollow fiber membrane module at paragraph [0186].
The claims of the ‘606 patent, Dutta et al. and Pinnau et al. do not disclose the flow pattern or use of a sweep gas.

It would have been obvious to one of ordinary skill in the art to incorporate the membrane module, the flow pattern, and the use of sweep gas of Pinnau et al. and Sengupta et al. into the claims of the ‘606 patent, Lienhard et al., and Dutta et al. to allow the feed gas to contact the higher surface-area outer surface of the membranes and to increase the partial pressure differential across the membrane.

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 15, 2022